TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00095-CV


Charles W. Bishop II, Appellant

v.

Margo Frasier and Woody Simmons, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN103233, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING





	Appellant Charles Bishop, an inmate proceeding pro se and in forma pauperis, filed
a notice of appeal on February 7, 2002.  After reviewing the clerk's record, this Court questioned
whether it had jurisdiction over the dismissal order about which appellant complains.  It appeared
from the record that claims against other defendants remained pending and the district court had not
rendered a severance order addressing all of the other defendants and claims.  Because the
complained-of order appeared not to be a final appealable order, on April 9, 2002, the clerk's office
sent a letter to the parties requesting that appellant explain to the Court why the appeal should not
be dismissed for lack of jurisdiction.  The letter requested that appellant respond by April 19, 2002,
showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  The clerk's office has
received no response from appellant.


	As appellant has not responded as directed and as the record does not contain a final
appealable order, the appeal is dismissed for want of jurisdiction.  Tex. R. App. P. 42.3(a), (c).


  
					Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   August 30, 2002
Do Not Publish